Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 01/18/2022 in which claims 1, 4, 6, 8, 11-15 are pending.
Response to Arguments
3. 	Applicant’s arguments, see pages 6-9,filed 01/18/2022, with respect to Claim Rejections under 35 USC § 103 have been fully considered and are persuasive.  The Claim Rejections under 35 USC § 103 of claims has been withdrawn since the amendment claims filed 01/18/2022 overcomes the rejection. 

                                               Examiner’s comments
4.  	Examiner reached out to Attorney: Richard R. Peters on 02/01/2022, 02/09/2022 (interview summary) regarding the informalities based on the amendment filed 01/18/2022 and to file supplemental amendment for compact prosecution of the claims. Since no response was received, sending out the final rejection with the objections in the claims as recited below.

Claim Objections
5. 	Claims 1, 6, 8 are objected to because of the following informalities:  
 	Claim limitation in claim 1 recites “wherein the calibration information includes at least two sets of camera intrinsic calibration metadata, each set of camera intrinsic calibration metadata corresponds to a camera module of the stereoscopic video rerecording device including a wide-angle lens and an image processor, wherein the calibration information includes at least two sets of camera intrinsic calibration metadata, each set of camera intrinsic calibration metadata corresponds to a camera module of the stereoscopic video rerecording device including a wide- angle lens and an image processor”. Appropriate correction is required by correcting the repetitive claim limitation.
 	Claims 6, 8 depends on claim 5 which is cancelled. Appropriate correction to the claim dependency of claims 6, 8 is required.

Allowable Subject Matter
6. 	Claims 1, 4, 6, 8, 11-15 are objected, but would be allowable if above informalities in the claims 1, 6, 8 are corrected.
The following is a statement of reasons for the indication of allowable subject matter
 	A method for embedding calibration metadata, storing the calibration information in a subtitle channel or a closed caption channel of a stereoscopic video file containing the stereoscopic video sequence in a real time as the sequence of stereoscopic images is being recorded and stored into the stereoscopic video file, wherein the calibration information includes at least two sets of camera intrinsic calibration metadata, each set of camera intrinsic calibration metadata corresponds to a camera module of the stereoscopic video rerecording device including a wide-angle lens and an image processor, wherein the set of camera intrinsic calibration metadata includes coordinates of a distortion center of images captured by the wide-angle lens of the corresponding camera module, and wherein the set of stereoscopic calibration metadata is used to rectify the captured images for a left channel and a right channel such that rectified 

Conclusion
7. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922.  The examiner can normally be reached on Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425